Citation Nr: 1533923	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left eye disability, including amblyopia and microtropia.
 
2.  Entitlement to service connection for an acquired psychiatric disability, claimed as a behavior disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.D.



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to February 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2013 the Veteran and R.D. testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is associated with the electronic file.

When this case was most recently before the Board in November 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In a rating decision in March 2015, service connection for residual disability left shoulder labral tear injury with scarring (left shoulder disability) was granted.  Accordingly, this service connection matter has been resolved.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March and November 2014 remands, the Board requested the AOJ schedule an examination for the Veteran for his left eye claim.  The VA Medical Center reported that the Veteran did not report for the scheduled examinations.  As there is no documentation of record reflecting that the Veteran was properly notified of the scheduled examinations in regards to his left eye claim, an examination should once again be scheduled.

In regards to the claim for service connection for an acquired psychiatric disability, claimed as a behavior disorder, in a February 2015 VA disability benefits questionnaire (DBQ), the examiner stated that the claimed condition was less likely than not proximately due to or the result of the claimed in-service injury, event, illness, or service-connected condition.  The examiner stated that the Veteran did not currently have a mental disorder diagnosis.

As indicated in the November 2014 remand, the Veteran was previously diagnosed with mood disorder, anxiety disorder, and depression.

Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability, and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim; see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board finds that the VA examiner's opinion is inadequate for adjudication purposes as it does not address the nature and etiology of all acquired psychiatric disorders present during the pendency of this claim, to specifically include a prior diagnosis of mood disorder, anxiety disorder, and depression.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the etiology of any currently diagnosed left eye disability.  All indicated tests and studies are to be performed.  Prior to the examination, access to the electronic claims file and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

(a) After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran has any currently diagnosed eye disability other than refractive error. 

(b) If the Veteran currently has amblyopia or microtropia, explain whether such is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  AOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

(c) If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional eye disability.  Please provide a complete explanation for the opinion.

(d) If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that such disease pre-existed active service.

(e) State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

(f) If any responses above are negative, provide an opinion as to whether any current eye disorder (other than refractive error) at least as likely as not (a probability of 50 percent or greater) began in or is related to active service.  Please provide a complete explanation for the opinion.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

If the Veteran does not report for the scheduled examination, associate a copy of the letter from the Veterans Health Administration to the Veteran, indicating the date, time and location of the scheduled examination and the address to which the notice was sent.
 
2.  Then, provide access to the electronic claims file to the examiner who conducted the February 2015 examination if available, or to another qualified examiner if the February 2015 examiner is not available, to determine the nature and etiology of his claimed psychiatric disorder. The examiner should note in the report that the electronic record was reviewed, to include a copy of this Remand. 

(a) The examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that any psychiatric disorder present during the pendency of this claim began in or is related to service.  The examiner's attention is directed to VA diagnoses of a mood disorder, anxiety disorder, depression and attention-deficit hyperactivity disorder (ADHD) and lay statements concerning the circumstances involving the Veteran's separation and the effect it had on the Veteran's mental state.  The examiner's attention is directed to VA diagnoses of mood disorder due to a medical condition, anxiety, depression and ADHD.  See e.g., VA treatment records dated in July 2012, January 2014, July 2014 and November 2014.  Although evidence of a psychiatric disorder was not found at the time of the examination in February 2015, the Board must consider whether service connection is warranted for psychiatric disorders that were diagnosed while the Veteran's claim for service connection was pending before VA.  Accordingly, the examiner is asked to provide opinions with respect to the questions posed herein.  Please provide a complete explanation for each opinion.

(b) The examiner is asked to opine whether it is at least as likely as not that any psychiatric disability present during the pendency of this claim, including the mood disorder, anxiety disorder, depression and ADHD is due to or caused by the service-connected left ulnar neuritis, left wrist scar, and/or left shoulder disability.  Please provide a complete explanation for the opinion.

(c) The examiner is asked to opine whether it is at least as likely as not that any psychiatric disability present during the pendency of this appeal, including the mood disorder, anxiety disorder, depression and ADHD is aggravated (i.e. worsened) beyond the natural progress by the service-connected left ulnar neuritis, left wrist scar, and left shoulder disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left ulnar neuritis, left wrist scar, and left shoulder disability.  Please provide a complete explanation for the opinion.

3.  Then, after ensuring the above development is complete and undertaking any additional development action deemed warranted, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

